Citation Nr: 1438407	
Decision Date: 08/28/14    Archive Date: 09/03/14

DOCKET NO.  10-38 420	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1. Entitlement to a compensable initial rating for bilateral hearing loss.

2. Entitlement to service connection for obstructive sleep apnea, to include as secondary to service-connected diabetes mellitus.

3. Entitlement to service connection for chronic obstructive pulmonary disorder (COPD), to include as secondary to exposure to herbicides and obstructive sleep apnea. 


REPRESENTATION

Veteran represented by:	John R. Worman, Attorney


ATTORNEY FOR THE BOARD

K. M. Schaefer, Counsel
INTRODUCTION

The Veteran served on active duty from September 1966 to September 1969 and from July 1973 to August 1974.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from June 2008 and October 2009 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

After the RO's last adjudication of the claim in a June 2013 supplemental statement of the case (SSOC), the Veteran submitted several pages of additional evidence, including medical literature and a private nexus opinion.  See 38 C.F.R. § 20.1304 (2013).  The Board notes that the Veteran waived agency of original jurisdiction (AOJ) consideration of this evidence.  Id. Therefore, the Board may properly consider such evidence in rendering its decision.

The Board observes that VA treatment notes were also added to the file after the last SSOC, and the Veteran did not include these records in his waiver.  Id. However, as these notes are not relevant to the Veteran's hearing disability, the Board determines that a remand of the hearing loss rating claim to allow for AOJ review is not necessary.

The issues of entitlement to service connection for obstructive sleep apnea and COPD are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

At its most severe, right ear hearing loss was manifested by an average decibel loss of 55 decibels and a speech discrimination score of 84 percent, resulting in Level II hearing acuity, and left ear hearing loss was manifested by an average decibel loss of 58 decibels and a speech discrimination score of 82 percent, resulting in Level IV hearing acuity.
CONCLUSION OF LAW

The criteria for a compensable initial rating for bilateral hearing loss have not been met. 38 U.S.C.A. § 1155 (West 2002); §§ 4.85, 4.86, Diagnostic Code 6100, and Tables VI, VII (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. VA's Duties to Notify and Assist 

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  A February 2009 letter satisfied the duty to notify provisions with respect to service connection and notified the Veteran of the regulations pertinent to the establishment of an effective date and disability rating.

The Veteran's filing of a notice of disagreement as to the initial rating assigned does not trigger additional notice obligations under 38 U.S.C.A. § 5103(a).  38 C.F.R. 
§ 3.159(b)(3) (2013).  Rather, the Veteran's appeal as to the initial rating assignment here triggers VA's statutory duties under 38 U.S.C.A. §§ 5104 and 7105, as well as regulatory duties under 38 C.F.R. § 3.103.  As a consequence, VA is only required to advise the Veteran of what is necessary to obtain the maximum benefit allowed by the evidence and the law.  This has been accomplished, as the Veteran was issued a copy of the rating decision on appeal, and a statement of the case (SOC) which set forth the relevant diagnostic codes for rating the disability at issue, and included a description of the rating formulas for all possible schedular ratings under these diagnostic codes.

Accordingly, the Board determines that the content requirements of VCAA notice have been met and the purpose of such notice, to promote proper development of the claim, has been satisfied.  See Mayfield v. Nicholson, 444 F.3d 1328, 1333   (Fed. Cir. 2006).  Based on the above, the Board finds that further VCAA notice is not necessary prior to the Board issuing a decision.

VA has also fulfilled its duty to assist the Veteran in making reasonable efforts to identify and obtain relevant records in support of the Veteran's claim and providing him with a VA examination. The Veteran's service treatment records, VA treatment records, and the reports of October 2009, March 2012, and February 2013 VA examinations were reviewed by both the AOJ and the Board in connection with adjudication of the claim.  The Board notes that the Veteran was in receipt of disability benefits from the Social Security Administration (SSA) prior to reaching retirement age.  However, it is apparent from the record that the Veteran ceased to work because of his sleep apnea.  Moreover, all records associated with the award of those benefits would pre-date the Veteran's service connection claim.  Therefore, the Board determines that the SSA records are not relevant to the hearing loss claim and that they need not be obtained prior to further adjudication of the appeal of the rating assigned for bilateral hearing loss. Golz v. Shinseki, 590 F.3d 1317, 1321-23 (Fed. Cir. 2009).  The Veteran has not identified any additional, relevant treatment records the Board needs to obtain for an equitable adjudication of the claim.

With regard to the VA examinations, the Board notes that once VA undertakes to provide a VA examination, it must ensure that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  In this case, each examiner documented the Veteran's subjective complaints and medical history, and clinically evaluated the Veteran.  Thereafter, in the reports, they provided diagnoses and information sufficient in detail and relevance to the rating criteria to allow for determination of the appropriate disability rating.  None of the three examiners reviewed the claims folder; however, the lack of a claims file alone does not render the examination inadequate if the history documented by the examiner is consistent with the information contained in the record.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 (2008).  Nothing suggests that any examiner documented a diagnosis or findings inconsistent with or less severe than otherwise outlined in the claims file.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met. 38 C.F.R. § 3.159 (c)(4). 

In addition to dictating objective test results on a VA audiological examination report, the audiologist must fully describe the functional effects caused by a hearing disability in his or her final report. Martinak v. Nicholson, 21 Vet. App. 447 (2007).  The October 2009 and March 2012 VA examiners documented that the Veteran has difficulty understanding others and turns the television up too loud.  The February 2013 VA examiner indicated that the Veteran stated there was no impact on his daily life.  Nevertheless, the Board finds that the audiologists fully described the functional effects caused by the hearing disability.

In light of the above, the Board concludes that the evidence of record is sufficient to adjudicate the Veteran's claim without further development and additional efforts to assist or notify the Veteran in accordance with VCAA would serve no useful purpose. See Soyini v. Derwinski, 1 Vet. App. 540, 546   (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran).  Therefore, the Board determines that the Veteran will not be prejudiced by the Board proceeding to the merits of the claim.

II. Analysis

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2013).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. The basis of disability evaluation is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.
In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a veteran's service-connected disabilities. 38 C.F.R. § 4.14.

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where a veteran appeals the initial rating assigned for a disability at the time that service connection for that disability is granted, evidence contemporaneous with the claim and with the initial rating decision granting service connection would be most probative of the degree of disability existing at the time that the initial rating was assigned and should be the evidence "used to decide whether an original rating on appeal was erroneous . . . ." Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later evidence indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time based on facts found.  Id.

Where there is a question of which of two rating evaluations shall be applied, the higher evaluation will be assigned if the disability picture more closely approximates the criteria for that rating. 38 C.F.R. § 4.7. All benefit of the doubt will be resolved in the Veteran's favor. 38 C.F.R. § 4.3.

The Veteran's bilateral hearing loss is assigned a noncompensable rating, pursuant to 38 C.F.R. § 4.85, 4.86, Diagnostic Code 6100 (2013).  The Veteran argues he needs hearing aids, and therefore that his hearing loss is more severe than contemplated by a noncompensable rating.  

Ratings of hearing loss range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of speech discrimination tests combined with the average hearing threshold levels as measured by pure tone audiometry tests in the frequencies 1000, 2000, 3000, and 4000 cycles per second.  To rate the degree of disability for service-connected hearing loss, the Rating Schedule has established eleven auditory acuity levels, designated from Level I, for essentially normal acuity, through Level XI, for profound deafness.  38 C.F.R. § 4.85(h), Table VI (2013).  In order to establish entitlement to a compensable rating for hearing loss, it must be shown that certain minimum levels of the combination of the percentage of speech discrimination loss and average pure tone decibel loss are met.  If impaired hearing is service-connected in only one ear, in order to determine the percentage evaluation from Table VII, the nonservice-connected ear will be assigned a Roman Numeral designation for hearing impairment of Level I, subject to the provisions of 38 C.F.R. § 3.383. 38 C.F.R. § 4.85(f). 

The criteria for rating hearing impairment use controlled speech discrimination tests (Maryland CNC) together with the results of pure tone audiometry tests.  These results are then charted on Table VI, Table VIA, in exceptional cases as described in 38 C.F.R. § 4.86, and Table VII, as set out in the Rating Schedule.  38 C.F.R. 
§ 4.85.  An exceptional pattern of hearing loss occurs when the pure tone threshold at 1000, 2000, 3000, and 4000 Hertz is 55 decibels or more, or when the pure tone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz.  38 C.F.R. § 4.86. 

The Veteran was afforded three VA examinations in October 2009, March 2012, and February 2013.  At the October 2009 VA examination, the pure tone thresholds reported, in decibels, were as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT

35
30
40
45
LEFT

40
40
50
60

The average decibel loss was 37.5 decibels in the right ear and 47.5 decibels in the left ear.  Speech audiometry revealed speech recognition ability of 94 percent in the right ear and of 96 percent in the left ear.

At the March 2012 VA examination, the pure tone thresholds reported, in decibels, were as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT

45
55
60
60
LEFT

45
50
60
75

The average decibel loss was 55 decibels in the right ear and 58 decibels in the left ear.  Speech audiometry revealed speech recognition ability of 86 percent in the right ear and of 82 percent in the left ear.

At a February 2013 VA examinations, the pure tone thresholds reported, in decibels, were as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT

45
55
60
60
LEFT

45
45
50
50

The average decibel loss was 55 decibels in the right ear and 48 decibels in the left ear.  Speech audiometry revealed speech recognition ability of 84 percent in the right ear and of 86 percent in the left ear.

Using Table VI, both the right and left ears exhibited Level I hearing acuity in October 2009.  In March 2012, testing revealed hearing acuity of Level II in the right ear and Level IV in the left ear, and in February 2013, hearing acuity was Level II in each ear.  Combining Level I with Level I hearing loss, Level II with Level IV hearing loss, and Level II with Level II hearing loss, a noncompensable rating is warranted throughout the appeal period.

The Veteran has not submitted any medical evidence indicating that his hearing loss disability is more severe than exhibited at the audiological evaluations of record.  
The Board acknowledges the Veteran's assertions with respect to his claim and that he can attest to factual matters of which he has first-hand knowledge, e.g., perceived hearing difficulty.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); see also Layno v. Brown, 6 Vet. App. 465, 469 (1994).  However, a determination of whether the Veteran's perceived hearing difficulty is an actual loss of hearing acuity due to loss of sensorineural functionality requires appropriate testing and the Veteran has not submitted any such evidence in support of his claim.  Moreover, the simple fact that the Veteran is eligible for and benefits from hearing aids does not reflect a particular degree of severity or warrant a particular rating assignment.  Further, the Board observes that the March 2009 audiologist who examined the Veteran for hearing aids found only a mild to moderate hearing loss in the right ear and a mild hearing loss in the left ear, which is contemplated by the noncompensable rating.  In light of these findings, the Board determines that a compensable initial rating is not warranted.  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  However, as reflected by the above discussion, the preponderance of the evidence is against the Veteran's claim of entitlement to higher ratings for his service-connected hearing loss.  Therefore, his claim must be denied.

Extra-schedular and total disability rating due to individual unemployability (TDIU)

Generally, evaluating a disability using either the corresponding or analogous diagnostic codes contained in the Rating Schedule is sufficient.  See 38 C.F.R. 
§§ 4.20, 4.27 (2013).  However, because the ratings are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  In exceptional cases where the rating is inadequate, it may be appropriate to assign an extra-schedular rating.  38 C.F.R. § 3.321(b) (2013). 
The threshold factor for extra-schedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate, a task performed either by the RO or the Board. Id.; see Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd, 572 F.3d 1366   (2009); see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating [S]chedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the Rating Schedule for that disability. Thun, 22 Vet. App. at 115. If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the Rating Schedule, and no referral is required, although in this case the claim was referred to the Director of Compensation.

The Veteran's bilateral hearing loss manifests in subjective complaints of decreased hearing that results in having to turn up the television and difficulty hearing others in conversation.  The rating criteria for hearing loss provide for disability ratings on the basis of decreased hearing.  See 38 C.F.R. §§ 4.85, 4.86 Diagnostic Code 6100.

Moreover, with respect to the second Thun element, the Board notes that the Veteran is not employed.  Nevertheless, the evidence has not suggested that the Veteran's hearing loss would cause a marked interference in his employment if he were working.  Moreover, an April 2012 VA examination report indicates that the Veteran stopped working because his sleep apnea affected his driving.  Further, the hearing loss has not resulted in hospitalization.  In light of the above, the Board concludes that the Veteran's hearing loss disability does not present such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  Therefore, an extra-schedular rating for hearing loss is denied.

The Board notes that under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

Finally, while the appeal was pending, in Rice v. Shinseki, 22 Vet. App. 447   (2009), the Court held that a TDIU claim is part and parcel of an increased-rating claim when raised by the record.  The Board has jurisdiction to consider the Veteran's possible entitlement to a TDIU rating in this circumstance when the TDIU issue is raised by assertion or reasonably indicated by the evidence and is predicated at least in part on the severity of the service-connected disability in question, regardless of whether the RO has expressly addressed this additional issue.  See VAOPGCPREC 6-96 (Aug. 16, 1996).  See also Caffrey v. Brown, 6 Vet. App. 377   (1994); Fanning v. Brown, 4 Vet. App. 225, 229 (1993); EF v. Derwinski, 1 Vet. App. 324 (1991).  In this case, the Veteran was denied entitlement to TDIU in a February 2013 rating decision, and he did not appeal that denial.  Therefore, further contemplation of a TDIU rating is not necessary.


ORDER

Entitlement to a compensable initial rating for bilateral hearing loss is denied.


REMAND

Regretfully, the Board determines that a remand of the Veteran's service connection claims for sleep apnea and COPD is necessary.  Initially, the Board notes that an April 2008 VA examination report states that he was currently receiving retirement benefits from the Social Security Administration (SSA), but that he was receiving SSA disability prior to reaching retirement age.  The report also indicates that the Veteran stopped working because of his sleep apnea.  Thus, the Board determines that the SSA records are likely relevant to his service connection claims.  Golz, 590 F.3d at 1321-23.

In addition, the earliest VA treatment note of record is dated in September 2005.  However, the Veteran's sleep apnea was indicated at that time to be an established diagnosis.  Hence, the Board determines there are VA treatment notes dated prior to September 2005 that are relevant and should be added to the claims folder.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (records generated by VA facilities that may have an impact on the adjudication of a claim are considered in the constructive possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file).

Finally, the Veteran has submitted an opinion from a private physician that states that the Veteran's obstructive sleep apnea is at least as likely as not aggravated by this service-connected diabetes mellitus and his COPD is at least as likely as not aggravated by his obstructive sleep apnea.  However, the rationale for the opinion, as well as the medical literature attached, focuses on the effect sleep apnea has on insulin resistance and diabetes, rather than diabetes mellitus effect on sleep apnea.  Therefore, the Board determines that a VA examination should be scheduled to assess the etiology of the Veteran's sleep apnea and COPD.  38 C.F.R. § 3.159; see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Accordingly, the case is REMANDED for the following action:

1. Associate with the claims file all documents related to the Veteran's application for SSA disability benefits.  All requests and responses, positive and negative, must be documented in the claims file.

2. Associate with the claims file all VA treatment notes for the Veteran from the Martinsburg VA Medical Center, and any associated outpatient clinics, dated prior to September 2005.  All requests and responses, positive and negative, must be documented in the claims file.

3. Schedule the Veteran for a VA examination to assess the etiology of his obstructive sleep apnea and COPD. The claims file must be made available to the examiner in conjunction with the examination.  All pertinent symptomatology and findings must be reported in detail. All tests or studies necessary to make these determinations must be conducted.  Upon a review of the record and examination of the Veteran, the examiner should respond to the following:
 
1. Is it at least as likely as not (i.e. a 50 percent probability or more) that the Veteran's obstructive sleep apnea is a result of or was aggravated beyond normal progression by his service-connected diabetes mellitus?
 
2. Is it at least as likely as not (i.e. a 50 percent probability or more) that the Veteran's COPD is a result of or was aggravated beyond normal progression by his obstructive sleep apnea or service-connected disability?
 
The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it. 

A complete rationale for any opinion offered must be provided.
 
5. Notify the Veteran that it is his responsibility to report for the examination and to cooperate in the development of the claims. The consequences for failure to report for any VA examination without good cause may include denial of one or more of his claims.  See 38 C.F.R. 
§§ 3.158, 3.655 (2013).
 
6. After completing the above development, and any other development deemed necessary, readjudicate the issues remaining on appeal.  If any benefit sought remains denied, provide an additional SSOC to the Veteran and his representative, if any, and return the appeal to the Board for appellate review, after the Veteran has had an adequate opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


